First. Judgment was rendered against the defendant on the 18th day of October, 1909. On the 11th day of December following a petition for a writ of certiorari was filed in this court, praying that the presiding judge of Garfield county be directed to certify to this court, under seal of said court, all of the records, testimony, and proceedings had in the cause of the State of Oklahoma v. John M.D. Mulliken. This petition for writ of certiorari is not signed by the defendant or his attorney; neither is it verified by oath. Under these conditions we cannot consider it.
Second. The 60 days from the date of judgment allowed by statute within which an appeal may be perfected in a misdemeanor case has expired, and no notices of appeal or transcript of the record or case-made have been filed in this court. For these reasons the appeal is dismissed, with directions to the lower court to proceed to enforce the judgment.
Appeal dismissed.
DOYLE and OWEN, JUDGES, concur. *Page 434